FREEDMAN, Circuit Judge,
dissenting
I agree with Judge Kalodner that our belief in defendant’s guilt does not deprive him of the right to a fair trial. *57Nor is this right lessened because defendant has now been released from prison as a result of the reduction of his sentence by the district court. If he was unfairly convicted he is entitled to a new trial and the Government must establish his guilt beyond a reasonable doubt in a fair proceeding.
I believe the testimony of the FBI agent that defendant refused to make a statement and the opening speech of the prosecutor to the jury, both of which are fully discussed in Judge Kalodner’s dissenting panel opinion, constitute reversible error.
I therefore dissent.